DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 was filed after the mailing date of the Application on 09/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 20217/0292622).
With regards to claim 1:	Hayashi et al. discloses (refer to Fig. 1 below) a fluid control valve (100) that is formed such that drive force from an actuator (7) is transmitted to a valve body (6) via a plunger (72), and that controls a flow of a fluid by causing a seating surface (6a) of the valve body (6) to move towards or away from a valve seat surface (4a) of a valve seat (4), wherein 
the valve body (6) is a separate body from the plunger (72), and
the seating surface  (6a) is formed by a resin layer (see [0057], [0069]).

    PNG
    media_image1.png
    919
    798
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:	Hayashi et al. discloses (refer to [0069]) the fluid control valve according to Claim 1, wherein, in a state in which voltage is not being applied to the actuator, a gap is formed between the seating surface and the valve seat surface (normally-opened valve), and 
 	when voltage is applied to the actuator, the valve body is made to approach the valve seat by drive force from the actuator so as to reduce the flow rate.
With regards to claim 3:	Hayashi et al. discloses (refer to [0038]) the fluid control valve according to Claim 1, wherein, in a state in which voltage is not being applied to the actuator, the valve body is seated in the valve seat (normally-closed valve), and,
when voltage is applied to the actuator, the valve body is made to move away from the valve seat by drive force from the actuator so as to increase the flow rate.
With regards to claim 4:	Hayashi et al. discloses (refer to FIG. 13) the fluid control valve according to Claim 1, wherein the seating surface (6a) is a lower surface of the valve body (6).
With regards to claim 5:	Hayashi et al. discloses ([0057]) the fluid control valve according to Claim 1, wherein the resin layer is formed using a cross-link modified fluorine-based resin.
With regards to claim 6:	Hayashi et al. discloses (refer to FIG. 4 and 13) the fluid control valve according to Claim 1, wherein the resin layer (6a) is provided in a recessed portion that is formed in the valve body (6).
With regards to claim 7:	Hayashi et al. discloses (refer to FIG. 10) the fluid control valve according to Claim 1, wherein the valve body (6) and the plunger (71) are in mutual contact via a tilt-inhibiting projection (73) that inhibits tilting of the plunger that is generated by the contact between the valve seat (4) and the valve body (6).
With regards to claim 8:	Hayashi et al. discloses a fluid control device comprising the fluid control valve according to Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753